Citation Nr: 1226813	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-37 438	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to service connection for liver disease to include as secondary to service-connected disability. 

3.  Entitlement to service connection for right upper extremity radiculopathy as secondary to degenerative disc disease of the lumbosacral spine. 

4.  Entitlement to service connection for loss of memory.

5.  Entitlement to a rating higher than 20 percent for degenerative disc disease, L5-S1, with paravertebral lumbar myositis.

6.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

7.  Entitlement to a total disability rating for compensation based on individual unemployablity.
REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1992 to March 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2006, in November 2007, in September 2008, and in June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Preliminary Matter 

On the claim of service connection for a psychiatric disorder to include as secondary to service-connected degenerative disc disease of the lumbosacral spine, in a rating decision in September 1994, the RO denied service connection for a psychiatric disorder on the grounds that a psychiatric disorder was not shown in service or since service, that is, on the theory of direct service connection.  After the Veteran was notified of his procedural and appellate rights, the Veteran did not appeal the denial of the claim and the rating decision became final on the basis of the evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 






Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be reopened unless new and material evidence has been presented.  38 U.S.C.A. §§ 7105(c) and 5108 and 38 C.F.R. § 3.156. 

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

In September 2006, the Veteran filed a claim of service connection for a psychiatric disorder on the theory of secondary service connection, which the RO adjudicated as a new claim.  

Separate theories of direct service connection and secondary service connection for the same disability do not equate to separate claims for the same disability.  Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009). 

In the supplemental statement of the case in October 2011, the RO decided the claim on the merits, considering all the evidence of record, under the theories of both direct and secondary service connection.  Essentially, the RO implicitly reopened the previously denied claim.  

As the reason the claim was previously denied, in part, was a lack of evidence of current disability, and as the additional evidence of record pertains to a current psychiatric disorder, an unestablished fact necessary to support the claim, the reopening of the claim was appropriate, and the procedural error in not complying with 38 U.S.C.A. §§ 7105(c) and 5108 is deemed harmless and at this stage of the appeal a remand for compliance with 38 U.S.C.A. §§ 7105(c) and 5108 would serve no useful purpose.  



See Shinseki v. Sanders, 556 U.S. 396, 406, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009) (Veterans Court must apply the same kind of "harmless error" rule that apply in civil cases); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to a statutory requirement is not necessary where such adherence would not benefit the Veteran).  

For these reasons, the Board is proceeding with the appellate review of the claim of service connection for a psychiatric disorder to include as secondary to service-connected degenerative disc disease of the lumbosacral spine without regard to finality. 

Appellate review of the claim of service connection for right upper extremity radiculopathy to include as secondary to degenerative disc disease of the lumbosacral spine is deferred until the requested development of the other claims is completed. 

Before deciding any of the claims, the appeal is REMANDED to the RO via the Appeals Management Center.


REMAND 

On the claim of service connection for a psychiatric disorder to include as secondary to service-connected degenerative disc disease of the lumbosacral spine, on VA examination in October 2010, the VA examiner addressed the theory of direct service connection and the theory of secondary service connection to the extent of causation, but the VA examiner did not make a specific finding on the theory of secondary service connection on the basis of aggravation.  For this reason, the examination is insufficient to decide the claim and further development under the duty to assist is needed.   



On the claim of service connection for liver disease to include as secondary to service-connected disability, on VA examination in March 2007, the VA examiner addressed the theory of secondary service connection to the extent of causation, but the VA examiner did not make a specific finding on the theory of secondary service connection on the basis of aggravation.  For this reason, the examination is insufficient to decide the claim and further development under the duty to assist is needed. 

On the claim of service connection for memory loss, as it is not clear whether memory loss is a manifestation of a psychiatric disorder, the claim of which is on appeal, the claims are inextricably intertwined, that is, the claims are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated and as the evidence is insufficient to decide the claim of service connection for memory loss on the applicable theories of service connection, further development under the duty to assist is needed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when the issues are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

On the claims for increase for degenerative disc disease of the lumbosacral spine and for right lower extremity radiculopathy, since the Veteran was last examined in October 2009, private medical records in March 2010 suggests a material change in the disability as to limitation of flexion, and a reexamination under 38 C.F.R. § 3.327 is warranted.  

In June 2012, the Veteran raised the claim for a total disability rating for compensation based on individual unemployability and he referred to the receipt of benefits from the Social Security Administration (SSA).  When a total disability is raised by the Veteran during the pendency of a claim, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate disability rating as part of the adjudication of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Therefore the claim for a total disability rating is before the Board.
And further procedural development is needed.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has a duty to obtain relevant SSA records, which are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.). 

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA psychiatric examination to determine: 

a).  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current psychiatric disorder is aggravated by the service-connected degenerative disc disease of lumbosacral spine, and, 

b).  Whether memory loss is a manifestation of any current psychiatric disorder? 

In formulating an opinion, the VA examiner is asked to consider that the "aggravation" means a permanent increase in severity, that is, an irreversible worsening of any psychiatric disorder beyond the natural or expected clinical course due to the service-connected degenerative disc disease of lumbosacral as contrasted to temporary or intermittent flare-ups of symptoms.


The Veteran's file must be made available to the examiner for review.

3.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that liver disease is aggravated by the medications for service-connected degenerative disc disease of lumbosacral spine. 

In formulating an opinion, the VA examiner is asked to consider that the "aggravation" means a permanent increase in severity, that is, an irreversible worsening of liver disease due to the medications for service-connected degenerative disc disease of lumbosacral as contrasted to temporary or intermittent flare-ups of symptoms.

The Veteran's file must be made available to the examiner for review.  

4.  Afford the Veteran for a examination to determine the current severity of the service-connected degenerative disc disease of the lumbare spine and right lower extremity radiculopathy.  







The VA examiner is asked to describe:

Favorable or unfavorable ankylosis, if any, 

Range of motion in degrees, considering painful movement and additional functional impairment due to flare-ups or repetitive motion, 

Any objective neurological abnormalities in the right lower extremity, and 

Any incapacitating episodes. 

The Veteran's file must be made available to the examiner for review.  

5.  After the development has been completed, readjudicate the claims, including the claim for a total disability rating under either 38 C.F.R. §§ 4.16(a) or 4.169(b), which ever applies.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

